BIJUR, J.
Plaintiff sued for personal injuries sustained as follows: She was in the employ of defendant as a cleaner, and while working on defendant’s premises, a loft building, slipped on a piece of ice, which was one of several pieces scattered near the entrance to the elevator in defendant’s loft.
[1] The action was brought, and submitted to the court, on the theory that it was covered by the Employers’ Liability Act. The notice, however, was served long after the expiration of the statutory period, and there was no sufficient proof excusing the delay.
[2] Apart from that error, also, I am at a loss to find, in the record, proof of negligence on the part of the defendant. All that appears is that some one left a piece of ice on the floor. Respondent points to no specific duty of the master in this respect which has not been performed.
Judgment reversed, and new trial granted, with costs to appellant „to abide the event. All concur.